RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 12/2/2020 have been received. In the response filed on 12/2/2020, claims 1, 2, 14, and 15 were amended. 
Claims 1, 2, 6, 8-15, and 17 are pending. Claims 3-5, 7, 16 and 18 are canceled. Claims 8-13 are withdrawn from consideration. Claims 1, 2, 6, 14, 15, and 17 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/2/2020 has been entered.

Withdrawn Rejections
The rejections, made of record in the office action mailed on 9/2/2020, that are not repeated have been withdrawn due to applicant’s amendment filed on 12/2/2020.


Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These Wands factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims
Both claims 6 and 17 require the sum of all ingredients in the claimed compositions to be more than 100%. 
Claim 6 depends from claims 1 and 2. Claim 1 recites 1% to 3% gelling agent. Claim 2 recites 5% to 65% by mass of fats and oils, 44.9% to 65% by mass of the humectant, and 19.2% to 35% by mass of water. Claim 6 recites a content of fats and oils is 50% to 65% by mass. 
The minimum percentage of ingredients required in claim 6 is 115.1% (19.2% water + 50% fat + 1% gelling agent + 44.9% humectant = 115.1%). 
Claim 17 depends from claims 14 and 15. Claim 14 recites 1% to 3% gelling agent. Claim 15 recites 5% to 65% by mass of fats and oils, 44.9% to 65% by mass of the humectant, and 19.2% to 35% by mass of water. Claim 6 recites a content of fats and oils is 50% to 65% by mass. 
The minimum percentage of ingredients required in claim 17 is 115.1% (19.2% water +50% fat + 1% gelling agent + 44.9% humectant = 115.1%). 
Note also that a combination of only claims 1 and 6 would require at a minimum 115.1% ingredients (50% fat + 19.2% water + 1% gelling agent + 44.9% humectant = 115.1%). Therefore a combination of only claims 1 and 6 would necessarily exclude an ingredient (or require a lesser amount of an ingredient) than required in claim 1.  

The nature of the invention
The invention is drawn to a pet food composition. 
The state of the prior art and the level of one of ordinary skill and The level of predictability in the art
One having ordinary skill in the art at the time of invention recognizes that the sum of all ingredients in a given composition is 100%. 
The amount of direction provided by the inventor
The specification discloses the pet food composition contains 5% to 89.5% by mass of fats and oils, 0.5% to 10% gelling agent, 10% to 80% humectant, and 0% to 35% water, wherein a total amount of the fats and oils, the gelling agent, the humectant, and the water is in a range of 88% to 100% by mass (p. 3, ln. 4-7). 
The specification fails to teach one having ordinary skill in the art at the time of invention how to make a composition that comprises more than 100% total ingredients. 
The specification fails to teach one having ordinary skill in the art at the time of invention how to make a composition that violates mathematics such that the total percentage of ingredients is greater than 100%. 
The existence of working examples
The specification discloses 13 examples (p. 26, Table 1). The sum of the ingredients in each of the 13 examples is 100% (Table 1, Total Amount row). 
Summary
Based on the content of the disclosure one would have to undergo experimentation to determine how to violate the mathematical fact that the sum of all ingredients in a given composition is 100%. Therefore, weighing the Wands factors the disclosure fails to provide sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 17 are indefinite because it is not clear how a composition can have more than 100% total ingredients. Both claims 6 and 17 require the sum of all ingredients in the claimed compositions to be more than 100%. 
Claim 6 depends from claims 1 and 2. Claim 1 recites 1% to 3% gelling agent. Claim 2 recites 5% to 65% by mass of fats and oils, 44.9% to 65% by mass of the humectant, and 19.2% to 35% by mass of water. Claim 6 recites a content of fats and oils is 50% to 65% by mass. 
Claim 17 depends from claims 14 and 15. Claim 14 recites 1% to 3% gelling agent. Claim 15 recites 5% to 65% by mass of fats and oils, 44.9% to 65% by mass of the humectant, and 19.2% to 35% by mass of water. Claim 17 recites a content of fats and oils is 50% to 65% by mass. 
The minimum percentage of ingredients required in claims 6 and 17 is 115.1% (19.2% water + 50% fat + 1% gelling agent + 44.9% humectant = 115.1%). 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6 and 17 are rejected for failing to include all the limitations of the claims upon which they depend. 
Claim 6 depends from claims 1 and 2. Claim 1 recites 1% to 3% gelling agent. Claim 2 recites 5% to 65% by mass of fats and oils, 44.9% to 65% by mass of the humectant, and 19.2% to 35% by mass of water. Claim 2 recites a total amount of the fats and oils, the gelling agent, the humectant, and the water is in a range of 88% to 100% by mass. Claim 6 recites a content of fats and oils is 50% to 65% by mass. 
The minimum percentage of ingredients required in claim 6 is 115.1% (19.2% water + 50% fat + 1% gelling agent + 44.9% humectant = 115.1%). Since claim 6 requires at least 115.1% total ingredients, claim 6 fails to include the claim 2 limitation that the total amount of the fats and oils, the gelling agent, the humectant, and the water is in a range of 88% to 100%. 
Additionally, a combination of only claims 1 and 6 would fail to include all the limitations of claim 1. A combination of claims 1 and 6 would require at a minimum 115.1% ingredients (50% fat + 19.2% water + 1% gelling agent + 44.9% humectant = 115.1%). Therefore a combination of only claims 1 and 6 would necessarily exclude an ingredient (or require a lesser amount of an ingredient) than required in claim 1.  
Claim 17 depends from claims 14 and 15. Claim 14 recites 1% to 3% gelling agent. Claim 15 recites 5% to 65% by mass of fats and oils, 44.9% to 65% by mass of the humectant, and 19.2% to 35% by mass of water. Claim 15 recites a total amount of 
The minimum percentage of ingredients required in claim 17 is 115.1% (19.2% water + 50% fat + 1% gelling agent + 44.9% humectant = 115.1%). Since claim 17 requires at least 115.1% total ingredients, claim 6 fails to include the claim 15 limitation that the total amount of the fats and oils, the gelling agent, the humectant, and the water is in a range of 88% to 100%. 
Additionally, a combination of only claims 14 and 17 would fail to include all the limitations of claim 14. A combination of claims 14 and 17 would require at a minimum 115.1% ingredients (50% fat + 19.2% water + 1% gelling agent + 44.9% humectant = 115.1%). Therefore a combination of only claims 14 and 17 would necessarily exclude an ingredient (or require a lesser amount of an ingredient) than required in claim 14.  
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Examiner’s Comment
Per MPEP 2111.01 II, it is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 
As discussed in the 35 USC 112 rejections above, the claims are replete with patentability issues. These issues render the scope of the claimed invention unclear. Based on the guidance of the MPEP 2111.01 II, examiner has applied a broadest reasonable interpretation of the claimed invention in light of the specification without importing claim limitations from the specification.
Rejections under 35 USC 102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele, 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). At this time even in light of the specification, the examiner is unable to make an interpretation of claims 6 and 17 without considerable 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 14, 15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olsen et al., WO 2015/131995 A1. 
Regarding claim 1: Olsen discloses a composition (gelled emulsion, p. 3, ln. 13). 
5% by mass or greater of fats and oils (claim 1, ln. 2)
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Olsen discloses the composition (gelled emulsion) comprises 0-20%, 0-15%, and 0-10.0% by weight fat (p. 12, ln. 29-30). Olsen discloses the term fat also includes oils (p. 12, ln. 30-31). 
19.2% by mass or greater of water (claim 1, ln. 3)
Olsen discloses water in an amount of 3.0-35 % by weight (p. 3, ln. 12), 4.0-34%, 5.0-33%, 6.0-32%, 7.0-31%, 8.0-30%, 9.0-29%, 10-28%, and 11-27% by weight (p. 12, ln. 22-24). 
1% by mass or greater and 3% by mass or less of a gelling agent (claim 1, ln. 4)
Olsen discloses the composition comprises a gelling agent (p. 9, ln. 1) in ranges of 0.1-15%, 0.2-14%, 0.3-12%, 0.4-11%, and 0.5-10% by weight of the composition (gelled emulsion, p. 10, ln. 24-26). Additionally, Olsen discloses where the gelling agent is gelatin, the amount of gelatin is typically 1.0-15%, 2.0-14%, 2.5-13%, and 3.0-12%, by weight of the composition (gelled emulsion, p. 10, ln. 33-35). 
Wherein the gelling agent consists essentially of gelatin (claim 1, ln. 6)

44.9% by mass or greater of a humectant (claim 1, ln. 5), wherein the humectant contains glycerin (claim 1, ln. 6)
Olsen discloses the composition comprises one or more polyols (p. 13, ln. 7). Olsen discloses the one or more polyols may be glycerin (glycerol, p. 13, ln. 9; p. 14, ln. 3). Olsen discloses the one or more polyols are present in a range of 0-60% by weight (p. 13, ln. 28), 1.0-60%, 1.0-50%, and 2.0-50% by weight of the composition (gelled emulsion, p. 13, ln. 33 to p. 14, ln. 2).  
Water activity is 0.6 or less (claim 1, ln. 8)
Olsen discloses the water activity of the composition (gelled emulsion) is low (p. 12, ln. 25-26). Olsen discloses water activity of the composition (gelled emulsion) is at most 0.90, at most 0.87, at most 0.85, at most 0.80, and at most 0.75 (p. 12, ln. 25-28). 
Measurement and property values (in measurement values (X) obtained from the following deformation test, a value at 25°C is 0.5 N or greater and a value at 60°C is less than 0.1 N, deformation test: the pet food composition to be measured is placed on a flat dish, a plunger having a cylindrical shape with a diameter of 15 mm and a thickness of 5 mm is pressed against a central portion of the pet food composition from above to apply a load thereto, a stress is measured while the plunger is allowed to move downward at a constant speed, a maximum value of the stress during a period from the contact of the plunger with the pet food composition to be measured to the movement of the plunger by a distance of 4 mm is obtained, measurement is repeatedly performed on three samples, an average value of the maximum values is acquired, and a unit of the obtained average value is converted into newtons (N) and the value is set as the measurement value (X), claim 1, ln. 9-19)

Additionally, Olsen discloses the composition is a "solid gelled emulsion" (p. 7, ln. 3). Olsen discloses the composition (gelled emulsion) has a solid appearance at 20 °C, at 22 °C, at 25 °C, and at 30 °C (p. 7, ln. 9-10). Olsen discloses the composition (gelled emulsion) when the temperature is raised above 30 °C, the solid gelled emulsion is preferably softened (p. 7, ln. 11-13). Olsen discloses the composition (gelled emulsion) is thermally reversible, i.e. the gel structure is broken when temperature is raised to or above the gel melting temperature (p. 7, ln. 14-15). 
The burden is shifted to applicant to demonstrate otherwise.
Preamble name of the composition as a “pet food composition”
The phrase, “pet food” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, the prior art discuses a food within the breadth of the claimed composition. Therefore, the intended recipient of the food, i.e., pet, human, etc., does not patentably distinguish the claimed invention from the prior art.

Regarding claim 2: Olsen discloses 5% to 65% by mass of fats and oils (0-20%, 0-15%, and 0-10.0% by weight fat and oils, p. 12, ln. 29-30); 44.9% to 65% by mass (0-60% by weight, p. 13, ln. 28; 1.0-60%, 1.0-50%, and 2.0-50% by weight p. 13, ln. 33 to p. 14, ln. 2) of the humectant (glycerol, p. 13, ln. 9; p. 14, ln. 3); and 19.2% to 35% by mass of water (3.0-35% by weight, p. 3, ln. 12; 4.0-34%, 5.0-33%, 6.0-32%, 7.0-31%, 8.0-30%, 9.0-29%, 10-28%, and 11-27% by weight, p. 12, ln. 22-24).
Total amount of the fats and oils, the gelling agent, the humectant, and the water is in a range of 88% to 100% by mass (claim 2, ln. 5-6)


Regarding claim 14: Olsen discloses a composition (gelled emulsion, p. 3, ln. 13). 
5% by mass or greater of fats and oils (claim 14, ln. 2)
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Olsen discloses the composition (gelled emulsion) comprises 0-20%, 0-15%, and 0-10.0% by weight fat (p. 12, ln. 29-30). Olsen discloses the term fat also includes oils (p. 12, ln. 30-31). 
19.2% by mass or greater of water (claim 14, ln. 3)
Olsen discloses water in an amount of 3.0-35 % by weight (p. 3, ln. 12), 4.0-34%, 5.0-33%, 6.0-32%, 7.0-31%, 8.0-30%, 9.0-29%, 10-28%, and 11-27% by weight (p. 12, ln. 22-24). 
1% by mass or greater and 3% by mass or less of a gelling agent (claim 14, ln. 4)
Olsen discloses the composition comprises a gelling agent (p. 9, ln. 1) in ranges of 0.1-15%, 0.2-14%, 0.3-12%, 0.4-11%, and 0.5-10% by weight of the composition (gelled emulsion, p. 10, ln. 24-26). Additionally, Olsen discloses where the gelling agent is gelatin, the amount of gelatin is typically 1.0-15%, 2.0-14%, 2.5-13%, and 3.0-12%, by weight of the composition (gelled emulsion, p. 10, ln. 33-35). 
Wherein the gelling agent consists essentially of gelatin and agar (claim 14, ln. 6)
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Furthermore, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of 
44.9% by mass or greater of a humectant (claim 14, ln. 5), wherein the humectant contains glycerin (claim 1, ln. 7)
Olsen discloses the composition comprises one or more polyols (p. 13, ln. 7). Olsen discloses the one or more polyols may be glycerin (glycerol, p. 13, ln. 9; p. 14, ln. 3). Olsen discloses the one or more polyols are present in a range of 0-60% by weight (p. 13, ln. 28), 1.0-60%, 1.0-50%, and 2.0-50% by weight of the composition (gelled emulsion, p. 13, ln. 33 to p. 14, ln. 2).  
Water activity is 0.6 or less (claim 14, ln. 8)
Olsen discloses the water activity of the composition (gelled emulsion) is low (p. 12, ln. 25-26). Olsen discloses water activity of the composition (gelled emulsion) is at most 0.90, at most 0.87, at most 0.85, at most 0.80, and at most 0.75 (p. 12, ln. 25-28). 
Measurement and property values (in measurement values (X) obtained from the following deformation test, a value at 25°C is 0.5 N or greater and a value at 60°C is less than 0.1 N, deformation test: the pet food composition to be measured is placed on a flat dish, a plunger having a cylindrical shape with a diameter of 15 mm and a thickness of 5 mm is pressed against a central portion of the pet food composition from above to apply a load thereto, a stress is measured while the plunger is allowed to move downward at a constant speed, a maximum value of the stress during a period from the contact of the plunger with the pet food composition to be measured to the movement of the plunger by a distance of 4 mm is obtained, measurement is repeatedly performed on three samples, an average value of the maximum values is acquired, and a unit of the obtained average value is converted into newtons (N) and the value is set as the measurement value (X), claim 14, ln. 9-19)
Although the prior art does not explicitly teach the measurement values properties, one having ordinary skill in the art would expect the composition suggested in the prior art would exhibit the property because the prior art suggests a composition within the breadth of the claimed pet food composition. 

The burden is shifted to applicant to demonstrate otherwise.
Preamble name of the composition as a “pet food composition”
The phrase, “pet food” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, the prior art discuses a food within the breadth of the claimed composition. Therefore, the intended recipient of the food, i.e., pet, human, etc., does not patentably distinguish the claimed invention from the prior art.

Regarding claim 15: Olsen discloses 5% to 65% by mass of fats and oils (0-20%, 0-15%, and 0-10.0% by weight fat and oils, p. 12, ln. 29-30); 44.9% to 65% by mass (0-60% by weight, p. 13, ln. 28; 1.0-60%, 1.0-50%, and 2.0-50% by weight p. 13, ln. 33 to p. 14, ln. 2) of the humectant (glycerol, p. 13, ln. 9; p. 14, ln. 3); and 19.2% to 35% by mass of water (3.0-35% by weight, p. 3, ln. 12; 4.0-34%, 5.0-33%, 6.0-32%, 7.0-31%, 8.0-30%, 9.0-29%, 10-28%, and 11-27% by weight, p. 12, ln. 22-24).
Total amount of the fats and oils, the gelling agent, the humectant, and the water is in a range of 88% to 100% by mass (claim 15, ln. 5-6)
Olsen discloses 0-20% by weight fat and oils (p. 12, ln. 29-30); 0.1-15% gelling agent (p. 10, ln. 24-26); 0-60% by weight of the humectant (p. 13, ln. 28); and 3.0-35% by weight water (p. 12, ln. 22-24). Therefore, Olsen suggests the range of the sum of fats and oils, the gelling agent, the humectant, and the water is 3.1% to 130% (Calculations: 0% by weight fat and oils + 0.1% gelling agent + 0% humectant + 3.0% 
Regarding claims 6 and 17: As discussed above, even in light of the specification, the examiner is unable to make an interpretation of claims 6 and 17 without considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims. For the purposes of this rejection, the claims are interpreted as requiring the presence of fats and oils. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. Olsen discloses the composition (gelled emulsion) comprises fat (p. 12, ln. 29-30) and oils (p. 12, ln. 30-31). Therefore, the fat and oil concentration represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

Response to Arguments
Applicant's arguments filed 12/2/2020 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619